DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
 Status of the claims
Claim(s) 1, 3-5, 7, 9-12 are currently pending in the application.
Claim(s) 1, 3-5, 7, 9-12 are rejected.
This action is made NON-FINAL.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
The recited limitations below should not be capitalized:
A fishing tackle bait keeper for a fishing hook, comprising: 
a) An anchor, the anchor comprising a sleeve having first and second ends
Claim(s) 7 is/are objected to because of the following informalities: 
The recited limitations below should not be capitalized:
A castable fishing lure, comprising: 
a) A hook having a point and a shank; 
Additionally the numbering of the limitations seems to proceed from “c” to “e” omitting “d”. Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 identically recites the same limitations previously claimed in claim 1 "wherein the sleeve and ribs are integrally formed such that the sleeve and ribs are a unitary piece." Thus the claim does not constitute a further limitation. 
	 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 3, 4, 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US20070062096A1) OR alternatively in view of Krueger et al (US4796378) herein Krueger.
Regarding claim 1:
Roos teaches:
A fishing tackle bait keeper for a fishing hook, comprising: (Figure 3, device can be used with a fishing hook)
a) An anchor, (Figure 2, Reference 16)
the anchor comprising a sleeve (Figure 2, Reference 12)
 having first (para 0022, ln 2-3)
 and second ends, (see Fig. 2, second end of sleeve 12 toward extension member 18)
The first end comprising a tapered tip, (Fig 1-3, Reference 16 is a tapered tip)
 the anchor comprising plural ribs (Figure 2, References 28, 30)
 coupled to the first end of the sleeve, (see how in fig 2 the ribs are coupled to the first end by being located within the sleeve)
the ribs projecting in a diverging arrangement from an end-most portion of the tapered tip in a direction opposite of the first end of the sleeve, (see how in fig 2 how the ribs 28+30 project in a diverging arrangement from the end-most portion of the tapered tip of sleeve 16 in opposite direction and away from the sleeve 16)
the end-most portion being at a position furthest away from the second end (Fig 1-2, see how the tapered tip of sleeve 16 is at a position furthest away from the opposite end)
the ribs each having a free end; (Figure 2, References 28B and 30B)
 b) the ribs being flexible and capable of moving from a deployed position (see figure 2)
 to a retracted position, (see figure 3)
wherein when the ribs are in the retracted position, the ribs are oriented with the sleeve to allow insertion of the bait keeper into a bait (Figure 3, Reference 34)
and wherein when the ribs are in the deployed position, the ribs extend out from the sleeve to resist being removed from the bait, (Figure 3, para 0030 lines 1-6) 
 the ribs are normally in the deployed position; (paragraph 0030, line 2, since the ribs need to be manipulated to be moved into a retracted position this means the ribs are normally in the deployed position)
 c) an extension member (Figure 2, Reference 18)
coupled to the sleeve (paragraph 0022, line 6-8)
and having an attachment portion for coupling with the hook; (Figure 2, Reference 20)
Roos doesn’t teach:
wherein the sleeve and ribs are integrally formed such that the sleeve and ribs are a unitary piece. 
t would have been obvious to one having ordinary skill in the art before the effective filing date to make the sleeve and ribs integrally formed into a unitary piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). It would have been obvious modification because forming the sleeve and ribs from a unitary piece improves the integrity of the keeper and would ease installation with less pieces to install, facilitate easier cleaning, and reduce replacement cost. 
Alternatively Krueger teaches:
a fishing tackle bait keeper for a fishing hook comprising (abstract and figures)
an anchor, comprising a sleeve (Fig 4, Reference 26+27, col 2 ln55-64)
the anchor comprising a plurality of movable ribs (Fig 4, Reference 33, col 2 ln65-col3 ln18)
projecting in a diverging arrangement from an end-most portion of the sleeve (Fig 4, see how the ribs 33 project in a diverging arrangement from an end-most portion of the sleeve closes to tip 30)
wherein the sleeve and ribs are integrally formed such that the sleeve and ribs are a unitary piece (Fig 4,  col 2, ln 65+66)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait keeper of Roos such that the ribs and sleeve were integrally formed as taught by Krueger to improve the integrity of the keeper, ease installation with less pieces to install, facilitate easier cleaning, and reduce replacement cost.
Regarding Claim 3:
Roos as modified, as shown above, discloses all the limitations of claim 1.  Roos further teaches:
wherein each of the ribs diverges from adjacent ribs as the ribs extend from the first end of the sleeve. (see how in the zoomed-in version of Figure 2, ribs 28 and 30 diverge from each other at a pivot 31)
Regarding Claim 4:
Roos as modified, as shown above, discloses all the limitations of claim 3.  Roos further teaches:
wherein each of the ribs diverges from the sleeve as the ribs extend from the first end of the sleeve. (see how in Figure 2 and the zoomed-in version of Figure 2, ribs 28 and 30 diverge from the first end of the sleeve 12)
Regarding Claim 5:
Roos as modified, as shown above, discloses all the limitations of claim 1.  Roos further teaches:
wherein each of the ribs diverges from the sleeve as the ribs extend from the first end of the sleeve. (see how in Figure 2 and the zoomed-in version of Figure 2, ribs 28 and 30 diverge from the first end of the sleeve 12)
Regarding Claim 12:
Roos as modified, as shown above, discloses all the limitations of claim 1.  Roos doesn’t teach:
wherein the sleeve and ribs are integrally formed such that the sleeve and ribs are a unitary piece. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the sleeve and ribs integrally formed into a unitary piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). It would have been obvious modification because forming the sleeve and ribs from a unitary piece improves the integrity of 
If applicant doesn’t agree then Krueger teaches:
a fishing tackle bait keeper for a fishing hook comprising (abstract and figures)
an anchor, comprising a sleeve (Fig 4, Reference 26+27, col 2 ln55-64)
the anchor comprising a plurality of movable ribs (Fig 4, Reference 33, col 2 ln65-col3 ln18)
projecting in a diverging arrangement from an end-most portion of the sleeve (Fig 4, see how the ribs 33 project in a diverging arrangement from an end-most portion of the sleeve closes to tip 30)
wherein the sleeve and ribs are integrally formed such that the sleeve and ribs are a unitary piece (Fig 4,  col 2, ln 65+66)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait keeper of Roos such that the ribs and sleeve were integrally formed as taught by Krueger to improve the integrity of the keeper, ease installation with less pieces to install, facilitate easier cleaning, and reduce replacement cost.

Claims 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 20070062096A1), alternatively in view of Krueger et al (US4796378) herein Krueger, and in view of Nakamichi (US7841127 B1). 
Regarding claim 7:
Roos teaches:
b) an eye (Figure 2, Reference 20)
c) a bait (Figure 3, Reference 34)
e) a bait keeper comprising: (Figure 1- 3)
i) an anchor, (Figure 2, Reference 16)
the anchor comprising a sleeve (Figure 2, Reference 12)
 having first (para 0022, ln 2-3)
 and second ends, (see Fig. 2, second end of sleeve 12 toward extension member 18)
the first end comprising a tapered tip, (Fig 1-3, Reference 16 is a tapered tip)
 the anchor comprising plural ribs (Figure 2, References 28, 30)
Coupled to the end-most portion being at a position furthest away from the second end,  (see fig 2, how the ribs are positioned within the sleeve and furthest away from the second end of sleeve 12)
the ribs projecting in a diverging arrangement from the first end of the sleeve in a direction opposite of the sleeve first end, (see how in fig 2 the ribs diverge from the first end of the sleeve towards a direction away from the first end of the sleeve)
the ribs each having a free end; (Figure 2, References 28B and 30B)
 ii) the ribs being flexible and capable of moving from a deployed position (see figure 2)
 to a retracted position, (see figure 3)
wherein when the ribs are in the retracted position, the ribs are oriented with the sleeve to allow insertion of the bait keeper into the bait (Figure 3, Reference 34)
and wherein when the ribs are in the deployed position, the ribs extend out from the sleeve to resist being removed from the bait, (Figure 3, para 0030 lines 1-6) 
 the ribs are normally in the deployed position; (paragraph 0030, line 2, since the ribs need to be manipulated to be moved into a retracted position this means the ribs are normally in the deployed position)
 iii) an extension member (Figure 2, Reference 18)
coupled to the sleeve (paragraph 0022, line 6-8)
and having an attachment portion. (Figure 2, Reference 20)
However, Roos doesn’t teach: 
wherein the sleeve and ribs are integrally formed such that the sleeve and ribs are a unitary piece. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the sleeve and ribs integrally formed into a unitary piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). It would have been obvious modification because forming the sleeve and ribs from a unitary piece improves the integrity of the keeper and would ease installation with less pieces to install, facilitate easier cleaning, and reduce replacement cost. 
Alternatively Krueger teaches:
a fishing tackle bait keeper for a fishing hook comprising (abstract and figures)
an anchor, comprising a sleeve (Fig 4, Reference 26+27, col 2 ln55-64)
the anchor comprising a plurality of movable ribs (Fig 4, Reference 33, col 2 ln65-col3 ln18)
projecting in a diverging arrangement from an end-most portion of the sleeve (Fig 4, see how the ribs 33 project in a diverging arrangement from an end-most portion of the sleeve closes to tip 30)
wherein the sleeve and ribs are integrally formed such that the sleeve and ribs are a unitary piece (Fig 4,  col 2, ln 65+66)

Roos as modified doesn’t teach:
a hook having a point and a shank
a bait, with a least one of the point or shank located in the bait
an extension member having an attachment portion coupled to the eye
Nakamichi teaches:
a castable fishing lure (Figure 5)
a hook (Figure 5, reference 100)
having a point (Figure 5, Reference 104)
and a shank (column 3, ln 60-61)
an eye (Figure 4, Reference 101)
a bait (Figure 5, Reference 117)
with at least one of the point or shank located in the bait; (Figure 5, see how the point (104) of the hook is located in the bait (117))
a bait keeper (Figure 5, Reference 110)
an extension member (Figure 4, Reference 111) 
having an attachment portion coupled to the eye (Figure 4, Reference 112)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the bait keeper device of Roos to include all the features of a hook, bait, extension 
Regarding Claim 9:
Roos as modified, as shown above, discloses all the limitations of claim 7.  Roos further teaches:
wherein each of the ribs diverges from adjacent ribs as the ribs extend from the first end of the sleeve. (see how in the zoomed-in version of Figure 2, ribs 28 and 30 diverge from each other at a pivot 31)
Regarding Claim 10:
Roos as modified, as shown above, discloses all the limitations of claim 9.  Roos further teaches:
wherein each of the ribs diverges from the sleeve as the ribs extend from the first end of the sleeve. (see how in Figure 2 and the zoomed-in version of Figure 2, ribs 28 and 30 diverge from the first end of the sleeve 12)
Regarding Claim 11:
Roos as modified, as shown above, discloses all the limitations of claim 7.  Roos further teaches:
wherein each of the ribs diverges from the sleeve as the ribs extend from the first end of the sleeve. (see how in Figure 2 and the zoomed-in version of Figure 2, ribs 28 and 30 diverge from the first end of the sleeve 12)
	Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered and are not persuasive. 
In regards to applicant’s arguments regarding the 102 rejection in view of Roos and 103 rejection in view of Roos and Nakamichi. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SHADA ALGHAILANI
Examiner
Art Unit 3643

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619